Citation Nr: 9911961	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran had active service from June 1966 to December 
1969 and subsequent service in the Air Force Reserve, to 
include a period of active duty for training (ACDUTRA) from 
November 18 to November 27, 1996.

This matter come before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision from the Cleveland, Ohio, Regional Office (RO), 
which, in pertinent part, granted service connection for 
lumbar disc disease and assigned a schedular 10 percent 
evaluation for that disability.  The veteran perfected a 
timely appeal to that decision.  The veteran's claims folder 
was thereafter transferred to the Jackson, Mississippi, RO, 
due to change in the veteran's residence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The functional impairment caused by the lumbar disc 
disease is productive of moderate limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbar disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2 (1998).  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The RO has assigned a 10 percent rating for the low back 
disability in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
Diagnostic Codes 5292, 5293 and 5295.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59. (1998).

Diagnostic Code 5292 provides that a 10 percent will be 
assigned for slight limitation of motion of the lumbar 
segment of the spine.  The next higher evaluation, 20 
percent, will be assigned for moderate limitation of motion 
of the lumbar segment of the spine.  A 40 percent rating is 
warranted when there is severe limitation motion of the 
lumbar spine.

Diagnostic code 5295 provides for the evaluation of 
lumbosacral strain.  Under this code, when there is 
characteristic pain on motion, a 10 percent rating is 
warranted.  A 20 percent evaluation is provided when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, with loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating of 40 percent (the 
maximum rating) is assigned when the lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
with positive Goldthwait's sign, with marked limitation of 
forward bending in standing position, with loss of lateral 
motion with osteoarthritic changes, or with narrowing or 
irregularity of joint space, or with some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 10 percent rating is provided 
when the disc syndrome is mild.  A 20 percent evaluation is 
assigned when the disc syndrome is moderate, with recurring 
attacks. A 40 percent rating is provided when the syndrome is 
severe, with recurring attacks, with intermittent relief.  
The maximum rating of 60 percent is provided when the disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, with absent ankle jerks, or with 
other neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1997) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

A review of the record reflects that in November 1996, while 
on ACDUTRA, the veteran sustained an injury to his lower 
back.  A private treatment record dated on December 4, 1996, 
revealed that the veteran was seen for complaints of right 
lumbosacral pain upon awaking and with trying to stand up The 
examiner's assessment was low back pain and rule out 
radiculopathy.  He was seen later in December 1996 for low 
back complaints.  The diagnosis was right lumbar 
radiculopathy.

A magnetic resonance imaging spectroscopy of the lumbar spine 
dated on December 17, 1996, showed minimal bulging at L4-5 
with perhaps some slight broad based central and bilateral 
paracentral disc protrusion, annular tear, mild effacement 
upon the anterior thecal sac with minimal central stenosis, 
mildly hypertrophic facets, slight bilateral lateral recess 
narrowing, broad based central and bilateral paracentral disc 
protrusion at L5-S1 associated with an annular tear and 
moderate stenosis.

A private treatment record dated later in December 1996, 
included an assessment of lumbar disc bulging.  In another 
private treatment record dated in January 1997, the examiner 
diagnosed lumbar disc disorder with radiculopathy.  A medical 
report from a military facility, dated in February 1997, 
includes a diagnosis of resolved lumbar disc disorder.

A Department of Veterans Affairs (VA) general medical 
examination was conducted in June 1997.  At the time of the 
examination the veteran reported that he had a history of a 
back injury in November 1996.  The veteran stated that he 
injured his back while bending over and lifting.  He 
indicated that the pain developed in the lumbosacral spine 
and radiated into the right lower extremity and that he was 
diagnosed with lumbosacral strain with a right lower 
extremity radiculopathy.  The veteran described episodic back 
pain daily with bending and lifting.  

The examination of the lumbosacral spine showed no tenderness 
or muscle spasm. Forward flexion of the lumbar spine was to 
90 degrees, backward extension was to 30 degrees, right and 
left lateral flexion was to 35 degrees with pain of right 
lateral flexion, and rotation was to 30 degrees, bilaterally.  
X-rays of the lumbar spine were indicated to have been 
normal.  It was the examiner's conclusion that the veteran 
had a diagnosis of a history of a lumbosacral back injury in 
November 1996.  The pertinent diagnosis was no evidence of 
significant functional impairment.

A VA neurological examination was conducted in June 1997.  At 
the time of the examination, the veteran reported complaints 
of back pain which was quite severe in December, but was 
somewhat better now, although not resolved.  The examination 
showed that strength was 5/5 throughout.  The deep tendon 
reflexes were 2/4 throughout except for the right knee jerk 
which was 1/4.  Sensory examination showed decrease pinprick 
in the lateral aspect of the right leg.  Gait, including toe 
walking was normal.  The impression was lumbosacral disc 
protrusion with examination findings consistent with a 
possible right lumbar 4 or lumbar 5 radiculopathy.

A January 1998 statement from a private physician is to the 
effect that the veteran had been treated for a contusion or 
sprain of the hip.  He was now complaining of radicular type 
symptoms with pain going down the leg which was consistent 
with his previous herniated disc at the L4-L5.  A VA 
examination was conducted in August 1998.  At that time, the 
veteran complained of chronic -type lower back pain, which 
varied in severity.  Repetitive bending or lifting-type, 
activity, such as prolonged sitting, standing, driving or 
riding in a vehicle for extended periods, caused increased 
stiffness.  He stated that he had to give up jogging.  He was 
able to walk without particular problems.  He reported that 
he had 6 to 8 episodes of severe lower back pain since his 
discharge from service.  There was no radiation into the 
lower extremities.  He described intermittent numbness and 
tingling of the lateral aspect of the right lower leg.  

The examination showed that the veteran moved with a slight 
limp on the right.  He was able to stand erect.  There were 
no spasms.  There was tenderness to palpation in the lower 
midline in the lumbar region.  Forward flexion of the lumbar 
spine was to 75 degrees with pain on extremes of motion.  
Backward extension of the lumbar spine was to 30 degrees with 
just a twinge of pain on extremes of motion.  Right and left 
lateral flexion of the lumbar spine was possible to 35 
degrees with pain on extremes of motion, greater to the right 
than the left.  Rotation of the lumbar spine was possible to 
30 degrees, bilaterally, without pain.

Strength was 5/5 in the lower extremities. Reflexes and 
sensation were intact.  Straight leg raising was positive on 
the right without radicular-type complaints.  Straight leg 
raising on the left was negative.  X-rays of the lumbar spine 
showed no abnormalities.  The diagnosis was of chronic lumbar 
syndrome with disk disease.  The examiner rendered an opinion 
that pain could further limit functional ability during 
flare-ups or with increased use.  The examiner stated that it 
was not feasible to attempt to express this in terms of 
additional limitation of motion.  

To summarize, the veteran during the recent VA examination 
indicated that the low back symptoms increased in severity on 
use of the low back.  In this regard, the examination showed 
that that forward flexion was to 75 degrees and tenderness 
was noted in the lumbar region.  The examiner indicated that 
that pain could further limit functional ability during 
flare-ups or with increased use.  In view of e facts, the 
Board finds the functional impairment resulting from the 
lumbar disc disease results in moderated limitation of motion 
of the lumbar spine per Deluca.  Accordingly, a 20 percent 
rating is warranted.  The Board further finds that this is 
the highest rating warranted during the appeal period.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

However, the current medical evidence does not provide a 
basis for a rating in excess of 20 percent.  As previously 
set forth the recent VA examinations do not show severe 
limitation of motion of the lumbar spine with forward flexion 
to 75 degrees.  Likewise, the veteran was able to stand 
erect.  There was no listing of the whole spine to the 
opposite side, nor was there marked limitation of forward 
bending in standing position with loss of lateral motion.  
Additionally, during the recent VA examination the veteran 
indicated that he was not experiencing any radiculopathy.  
Although he described numbness and tingling in the right 
lower leg. He indicated that these symptoms occurred 
intermittently.  Furthermore there was no impairment in the 
strength of the lower extremities.  The evidence does not 
show the presence of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), but finds that 
they do not provide a basis upon which to grant an evaluation 
higher than 20 percent for lumbar disc disease.  Finally, 
when after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the preponderance of the evidence is against the claim 
for entitlement to an evaluation in excess of 20 percent for 
lumbar disc disease.


ORDER

A 20 percent evaluation for lumbar disc disease is granted, 
subject to the laws and regulations governing the award and 
disbursement of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

